[Cite as State ex rel. Miller v. Saffold, 2017-Ohio-5751.]


                  Court of Appeals of Ohio
                                     EIGHTH APPELLATE DISTRICT
                                        COUNTY OF CUYAHOGA


                                    JOURNAL ENTRY AND OPINION
                                            No. 105715



                                       STATE OF OHIO, EX REL.
                                          ROBERT MILLER

                                                                  RELATOR

                                                        vs.

                       HONORABLE SHIRLEY STRICKLAND SAFFOLD

                                                                  RESPONDENT




                                                JUDGMENT:
                                                WRIT DENIED



                                              Writ of Mandamus
                                              Motion No. 507075
                                              Order No. 508114


        RELEASE DATE: July 3, 2017
FOR RELATOR

Robert Miller, pro se
Inmate No. 542-127
Allen Correctional Institution
P.O. Box 4501
Lima, Ohio 45802


ATTORNEYS FOR RESPONDENT

Michael C. O’Malley
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




TIM McCORMACK, J.:
           {¶1}   On April 28, 2017, the relator, Robert Miller, commenced this mandamus action

against the respondent Judge Shirley Strickland Saffold to compel a ruling on a motion for

jail-time credit, which Miller filed on July 5, 2016, in the underlying case, State v. Miller,

Cuyahoga C.P. No. CR-07-500918-A. On May 12, 2017, the respondent moved for summary

judgment on the grounds of mootness. Attached to the dispositive motion was a copy of a May

8, 2017 journal entry granting 126 days of jail-time credit in the underlying case.               This

establishes that the relator has received his requested relief and that the action is, therefore, moot.

 State ex rel. Corder v. Wilson, 68 Ohio App. 3d 567, 589 N.E.2d 113 (10th Dist.1991).

           {¶2} Relator also did not comply with R.C. 2969.25©, which requires that an inmate file

a certified statement from his prison cashier setting forth the balance in his private account for

each of the preceding six months. This also is sufficient reason to deny the mandamus, deny

indigency status, and assess costs against the relator. State ex rel. Pamer v. Collier, 108 Ohio

St.3d 492, 2006-Ohio-1507, 844 N.E.2d 842; State ex rel. Hunter v. Cuyahoga Cty. Court of

Common Pleas, 88 Ohio St. 3d 176, 2000-Ohio-285, 724 N.E.2d 420; and Hazel v. Knab, 130
Ohio St. 3d 22, 2011-Ohio-4608, 955 N.E.2d 378 — the defect may not be cured by subsequent

filings.

           {¶3} Accordingly, the court grants the respondent’s motion for summary judgment and

denies the writ. Costs assessed against the relator. The clerk is directed to serve upon the

parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).

           {¶4}   Writ denied.



TIM McCORMACK, JUDGE

KATHLEEN ANN KEOUGH, A.J., and
LARRY A. JONES, SR., J., CONCUR